Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U .S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US 2005/0044140), sited as prior art.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

As per claim 2, Urabe teaches a compound storage system (figure 2A), comprising: multiple storage devices that store data; and multiple storage systems that perform processing related to a data input/output to/from the storage device (figure 2A, paragraph 21, "storage apparatuses"); and (figure 2A, references 10-A to 10-X, paragraph 21, "servers"), wherein the storage system has an operation right to operate a storage area of the storage device (figure 3, number 17, figure 6B, paragraphs 43 to 46, "through the user application program in the server J, actual access to the thus-allocated virtual disk Vol-1, l.e. the storage area A2 of the server A, Is performed"), and the storage system decides that the operation right (figure 2A, references A1 to XI and A2 to X2, 0 and E, paragraph 22 "storage areas") is moved between the multiple storage systems under a predetermined condition to move the operation right and notifies a server which is a request source of data I/O to/from the storage device, of change of access path pursuant to migration of the operation right. (figure 2A, references A1 to XI and A2, "the storage area A2 originally belonging to the sewer A and registered in the virtual disk management table as the virtual disk volume Vol-I"), (figure 2A. references B2 to X2, D and E), (figure 2B, column Disk Borrowing server, paragraph 40, "a place of 'borrow server'"), one owner right is allocated to one storage system (figure 2B, column Disk Borrowing server), (figure 68, paragraph 46, "actual writing of information to be stored there, reading of stored information.., re-writing"), (figure 5A, paragraph 41).

Urabe teaches wherein each of the one or more storage boxes is a box comprising two or more storage devices, (note figure 2A, references A1 and A2, and Cl and 02) and trivial In the art of computer storage (e.g. JBOD or RAID)). Further, in a case where there occurs a configuration change, which is a relative changing of the number of the storage boxes with respect to the number of the storage systems, a target storage system which is the storage system that exists after the configuration change sets, in the target storage system, owner rights which are either more or fewer than the owner rights allocated to the target storage system prior to the configuration change. Urabe teaches reconfiguring a storage system, (see paragraph 56), therein one of ordinary skilled in the art would readily recognize that Urabe’s storage system would naturally add and/or remove storage systems (i.e. servers), storage boxes (i.e. storage apparatuses), logical volumes (i.e. virtual disk volumes) and/or storage areas to the storage system of Urabe according to circumstances, and update the owner fights (i.e. the virtual disk management table of Urabe) accordingly. Therein, the functional interaction between the above-mentioned differences does not achieve a technical effect which is different from the sum of the technical effects of the individual differences. Claim 1 is therefore a mere aggregation of said differences.

As per claims 3-6, Urabe teaches wherein the configuration change is an addition of the storage system, an added storage system notifies an existing storage system of adding notification information denoting the fact that an addition has been made, the existing storage system, which receives the adding notification information, decides on a migration-target area, which is an allocated area for which an owner right is moved to the added storage system, and sends information related to the migration-target area to the added storage system, (note paragraphs 41-56) It would have been obvious that Urabe would add a storage system to the compound storage system, and/or migrating an input/output area however corresponds to the normal operation of the compound storage system of Urabe. (paragraph 56 and figure 4, step S5, respectfully). Specifically, Urabe discloses ports (figure 2B, first column), closing an input/output area (figure 5A, steps S32 to S33), function and performance information of storage systems (figure 2B, columns 2,4, 6). Cache memory and its management are well-known in the art of computer storage.
As per claims 7 and 10-13, Urabe teaches closing a storage system and migrating a corresponding storage area. Therein, closing a storage system to the compound storage system of Urabe, and/or migrating an input/output area however correspond to the normal operation of the compound storage system. (paragraphs 41-.56 and figure 4, step S5, respectively, note claims 2 and 10 ) Urabe further discloses ports (figure 2B, first column), closing an input/output area (figure 5A, steps, S32 to S33), function and performance information of storage systems (figure 2B, columns 2,4, 6 and 7, note claims 11-13). Cache memory and its management are well-known in the art of computer storage.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 8 states “..wherein the information on the storage area related to the operation right includes a number of segments related to the allocation right.” Claim 9 teaches “…wherein the information on the storage area related to the operation right includes the address information of the real page related to the allocation right.”  

The sited prior art of Innan et al. (US 7,953,942) teaches a storage system with first and second storage devices  each having a plurality of connected controllers wherein the owner right information can be rejected by the host device. (col. 18, lines 14-33, Fig. 6)

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also how the amendments avoid such references or objections. See 37 C.F.R.I .lll(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 5:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 6729.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184 
August 23, 2022